Citation Nr: 1023137	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-13 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation greater than 10 percent for 
a right wrist disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2003 and June 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and October 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey. 

In February 2008, the Veteran testified at a hearing at the 
RO before a Decision Review Officer.  A transcript of the 
proceeding is of record.  This hearing concerned the 
Veteran's right wrist disability only. 

The issue of entitlement to a greater evaluation for a right 
wrist disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claim for increased rating for PTSD was 
received on August 8, 2008.  

2.  The Veteran's PTSD has been rated as 100 percent 
disabling for the period from July 6, 2009 to August 31, 
2009, based upon a period of hospitalization in excess of 21 
days.

3.  With the exception of the period during which the 
Veteran's PTSD is rated 100 percent disabling, since August 
9, 2007, the Veteran's PTSD has been productive of moderate 
to serious impairment, with an inability to establish and 
maintain effective relationships and difficulty adapting to 
stressful circumstances.  It has not been productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

With the exception of the period during which the Veteran's 
PTSD is rated 100 percent disabling, the criteria for an 
increased rating of 70 percent, but no more, for PTSD, have 
been met, since August 9, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In an August 2008 letter, VA notified the Veteran that he 
should submit evidence showing that his PTSD had worsened in 
severity.  He was told that he could substantiate the claim 
with a statement from his doctor, containing clinical and 
physical findings, the results of any laboratory tests or X-
rays, and the dates of the examinations and tests.  He was 
also instructed that a statement from other individuals who 
were able to describe from their own knowledge and personal 
observations the manner in which the Veteran's disability had 
worsened may be helpful in proving his claim.  He was 
informed that ratings were assigned using the rating schedule 
and he was referred to that schedule.  This essentially 
informed him of the use of diagnostic codes.  He was also 
given examples of the evidence that could substantiate the 
claim.

The August 2008 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

The claim subsequently was readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  Any 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies 
in VCAA notice are cured by readjudication in a supplemental 
statement of the case).

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
September 2008 and July 2009.  Copies of these VA examination 
reports have been associated with the claims file.  There is 
no indication that his service-connected PTSD has worsened 
since the date of the most recent examination.  Therefore, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

With the exception of the period during which the Veteran's 
PTSD is rated 100 percent disabling, from July 6, 2009 to 
August 31, 2009, the Veteran's PTSD has been rated as 50 
percent disabling under Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted below, several treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60 
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

In this case, after a review of the evidence, the Board finds 
that with the exception of the period during which the 
Veteran's PTSD is rated 100 percent disabling, for the 
increased rating period from August 9, 2007 (within one year 
prior to receipt of increased rating claim on August 8, 2008) 
entitlement to an increased rating of 70 percent is 
warranted.  Resolving all reasonable doubt in favor of the 
Veteran, as is required by law, since August 9, 2007, the 
Veteran's PTSD has been shown to be productive of serious 
impairment, with an inability to establish and maintain 
effective relationships and difficulty adapting to stressful 
circumstances.  

VA treatment records dated in October 2007 show that the 
Veteran was depressed and anxious.  His affect was dysphoric 
and his appearance was depressed.  His speech was normal.  He 
reported having employment issues.  A GAF score of 41 was 
assigned.  In another VA treatment record dated in October 
2007, the psychologist noted that the Veteran's PTSD symptoms 
made it more difficult for him to cope with current issues 
and problems in his life.  The Veteran continued to cope with 
symptoms of anxiety, tension, flashbacks, disturbing 
intrusive images and thoughts.  

In an April 2008 VA treatment record, the VA psychologist 
diagnosed the Veteran with depression and PTSD.  He denied 
suicidal or homicidal ideation or intent.  The Veteran 
reported difficulty with employment and family difficulties.

Subsequent evidence of record confirms that an increase in 
severity of PTSD symptoms occurred in the year before the 
Veteran filed his claim for an increased rating.  

As noted above, treatment records dated in October 2007 
assigned a GAF of 41.  A GAF score in the range from 41 to 50 
reflects a serious level of impairment, or serious impairment 
in social, occupational, or school functioning.  Such 
symptomatology most nearly approximates the requirements for 
a 70 percent disabling rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  

The proper effective date for increased rating claims is the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim for increased rating.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  In making the determination 
that entitlement to an increased rating of 70 percent had 
occurred as of August 9, 2007, the Board has considered all 
of the evidence of record, regardless when it was received, 
and has not limited the evidence considered to a one year 
period prior to receipt of claim for increased rating.  See 
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from 
such a date" in 38 U.S.C.A. § 5110(b)(2) and similar 
regulatory language in 38 C.F.R. § 3.400(o)(2) do not 
preclude the assignment of an effective date for the 70 
percent increased rating earlier than the date of receipt of 
increased rating claim.  In reaching the conclusion that the 
evidence of record in this case shows that the "earliest" 
date of factually ascertainable increase included the entire 
one year period prior to the date of receipt of the claim for 
increased rating rather than reading the statutory and 
regulatory requirements as invoking a closed one year period 
based upon when the evidence first showed that entitlement 
arose, the Board has applied the rule of resolving such 
interpretive doubt in the Veteran's favor.  See Brown v. 
Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 
462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

During the appeal period, GAF scores have ranged from 41 to a 
maximum of 55.  As noted above, GAF scores in the range of 51 
to 60 indicate moderate symptoms, while  GAF scores in the 
range of 41 to 50 indicate serious symptoms.  

The Veteran has not at any point during the appeal period had 
suicidal ideation, obsessional rituals that interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  The Veteran has, however, 
experienced impaired impulse control, depression and anxiety 
affecting his ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances at work and an inability establishing 
and maintaining effective relationships.  It is important to 
note that the Veteran received inpatient treatment for his 
PTSD from July 2009 to August 2009 due to the severity of his 
symptoms and was assigned a 100 percent evaluation during 
this time.

In terms of impaired impulse control, the Veteran's 
difficulty with anger and irritability has impaired his 
interpersonal functioning significantly as he has withdrawn 
from friends and family.  He reported during the September 
2008 VA examination that he almost beat up his father the 
month before.

In terms of an inability to establish and maintain effective 
relationships, the Veteran reported being unable to hold a 
relationship and frequently arguing with family members.  He 
no longer would speak to his father and stated that he was 
not close with his mother or sister, although they helped him 
take care of his daughter.  During the September 2008 VA 
examination, he noted that he is losing all of his friends.  
The examiner concluded that the Veteran isolated himself and 
exhibits blunted affect.  The July 2009 VA examiner found 
that the Veteran was socially isolated and that his anger and 
irritability impaired his interpersonal functioning 
significantly as he withdraws from friends and family to 
avoid altercation.

In terms of his difficulty adapting to stressful 
circumstances at work, the Veteran reported having difficulty 
holding a job.  During the September 2008 VA examination, the 
examiner found that the Veteran's psychiatric symptoms did 
not appear to prevent employment; however, the Veteran stated 
that he was having difficulty maintaining employment due to 
severe limited mobility of his right wrist.  During the July 
2009 VA examination, the Veteran reported having difficulty 
getting along with employers due to his anger and aggression.  
He was fired from his most recent job.  The examiner also 
found that the Veteran had difficulty maintaining employment 
due to anger and irritability secondary to PTSD.  A GAF score 
of 47 was assigned during the July 2009 VA examination.  At 
the time of discharge from the inpatient treatment at the VA, 
the August 2009 discharge instructions noted that the Veteran 
was unemployable at present.

Based on the above evidence, the Board finds that the Veteran 
has occupational and social impairment with deficiencies in 
most areas, and an inability to establishing and maintaining 
effective relationships.  These findings are sufficient to 
support a 70 percent evaluation for the rating period from 
August 9, 2007, with the exception of the period during which 
the Veteran's PTSD was rated 100 percent disabling  based 
upon hospitalization in excess of 21 days.  38 C.F.R. 
§ 4.130.

The Board further finds that, at no time during the increased 
rating period has the Veteran's PTSD symptomatology more 
nearly approximated total occupational and social impairment, 
as required for a higher disability rating of 100 percent 
under Diagnostic Code 9411.  While there does appear to be 
some marginal worsening of the Veteran's symptomatology 
during the course of the appeal, as reflected in inpatient 
treatment at VA and being unemployed, the Board finds that 
the evidence also reflects that the disability level during 
the entire course of the appeal has consistently more closely 
approximated the criteria for a 70 percent evaluation than 
that for a 100 percent evaluation.  See 38 C.F.R. § 4.7.  It 
is for this reason that the Board has also determined that 
staged ratings, pursuant to Hart, are not warranted in this 
case.

The Board does not find a basis for a 100 percent evaluation 
for any period in this case except for the period when the 
Veteran received inpatient treatment.  Although the claims 
file indicates that the Veteran experiences social isolation, 
the evidence shows that he has had a series of romantic 
relationships, the most recent one lasting a few months and 
ending in April 2009.  The Veteran also has a daughter who 
lives with his mother who he sees on occasion.   For these 
reasons, the Board does not find that the Veteran was totally 
socially impaired, except for the period when he received 
inpatient treatment at the VA.  

As noted above, the Veteran has difficulty maintaining 
employment due to his PTSD symptoms.  Despite this, the 
Veteran has worked on and off during the period on appeal.  
Also, the evidence suggests that his right wrist disability 
may be contributing to his unemployment.

Furthermore, the evidence does not show that the Veteran has 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or his own name.

Moreover, while the Board acknowledges a high degree of 
social and occupational impairment in this case, there have 
been no specific examination findings or other evidence of 
record demonstrating total social impairment.  The criteria 
under Diagnostic Code 9411 specify that total occupational 
and social impairment must be shown for a 100 percent 
evaluation.  Absent such a showing, the evidence does not 
support a 100 percent evaluation under these criteria for any 
period of increased rating claim, except for the period when 
he received inpatient treatment at the VA.

The Board has considered whether referral for consideration 
of an extraschedular rating is warranted.  As discussed 
above, the symptoms of the Veteran's PTSD consist of 
deficiencies in most of the areas described in the criteria 
for a 70 percent rating.  There have been no reports of 
symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted.

Overall, the evidence supports a 70 percent evaluation, but 
not more, for service-connected PTSD for the appeal period 
from August 9, 2007.  To that extent, the appeal is granted.  
See 38 C.F.R. §§ 4.3, 4.7.


ORDER

With the exception of the period during which the Veteran's 
PTSD is rated 100 percent disabling, the criteria for an 
increased rating of 70 percent, but no more, for PTSD is 
granted, since August 9, 2007.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to assess the current severity of his right wrist 
disability, as well as the neurological symptomatology 
related to this disability.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

The Veteran was afforded a VA orthopedic examination in 
December 2008 to determine the current severity of his wrist 
disability.  The Board finds that the examination report is 
inadequate for rating purposes.  While range of motion 
findings are reported for the right wrist, they do not 
consider limitation of function due to pain.  The Veteran has 
reported difficulty using this right hand because of constant 
pain.  When evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements. 

Also, the Veteran reported symptoms indicative of potential 
neurological deficiencies related to his right wrist 
disability.  The Veteran reported tingling and numbness 
sensations intermittently on the right wrist area and on the 
right hand and on the last two fingers.  There exists the 
possibility of separate neurological ratings, in addition to 
the musculoskeletal rating for this disability. 

Here, while a VA neurological examination was conducted in 
January 2009, the results are inadequate and insufficient for 
rating purposes.  The report noted that no accurate 
information was available regarding the neuropathy symptoms.  
The examiner noted that although the Veteran reported 
subjective symptoms of mild peripheral sensory neuropathy of 
the right hand, no definite clinical objective evidence was 
detected.  As such, both the orthopedic and neurological 
manifestations of the Veteran's right wrist disability should 
be reevaluated.

The record shows that the Veteran is currently unemployed and 
has been unemployed occasionally during the appeal period.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where entitlement to TDIU is raised by the record at 
the time of the increased rating claim or during the one-year 
appeal period following a decision on the increased rating 
claim, a TDIU claim may be part of an increased rating claim.  
For these reasons, the Board finds that the evidence of 
record has raised a claim for TDIU, and the claim for TDIU 
needs to be adjudicated.

Because the Veteran appears to be unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that VA 
must obtain a medical opinion to determine whether it is at 
least as likely as not that his service-connected 
disabilities, and particularly, his psychiatric disability 
and wrist disability, render him unable to secure or follow a 
substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
him a VA examination, the report of which must address the 
above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new examination 
to assess the current severity of his 
right wrist disability. The examination 
report(s) must include ranges of motion, 
with notations as to the degree of motion 
at which the Veteran experiences pain, if 
any.  Consideration must be given to 
additional limitation of motion/function 
due to pain and weakness causing 
additional disability beyond that 
reflected on range of motion 
measurements. Consideration should also 
be given to weakened movement, excess 
fatigability and incoordination.

The examination should include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the Veteran's right wrist 
disability. The examiner must 
specifically indicate which nerves, if 
any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must indicate that such a review 
was undertaken.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

2.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
impact of his service-connected 
disabilities on his employability.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed, 
with a full evaluation of the Veteran's 
service-connected disabilities (PTSD, 
glaucoma, surgical scar on right wrist, 
ligament tear of the right wrist, 
residuals of excision of fracture 
fragment on left toe).  Based on the 
claims file review and the examination 
findings, the examiner should provide 
an opinion as to whether the Veteran's 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation for 
which he would otherwise be qualified. 

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

A complete rationale for all opinions 
expressed and conclusion reached should 
be set forth in a legible report.  

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  The RO must reevaluate 
all of the Veteran's currently assigned 
disability evaluations to determine if 
consideration for TDIU is warranted under 
38 C.F.R. § 4.16(a).  If the 
determination of the claims remains less 
than fully favorable to the Veteran, he 
and his attorney should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


